









AMENDMENT NO. 2 TO
CREDIT AGREEMENT




THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 7, 2018 (the “Amendment No. 2 Effective Date”), is made by and among
OHA Investment Corporation, a Maryland corporation, as borrower (the
“Borrower”), the Loan Parties party hereto, the Lenders party hereto, MidCap
Financial Trust, a Delaware statutory trust, as administrative agent for each of
the Lenders (in such capacity, the “Administrative Agent”), and amends that
certain Credit Agreement, dated as of September 9, 2016 (as amended or otherwise
modified prior to the date hereof, the “Credit Agreement”), by and among the
Borrower, the Lenders from time to time party thereto and the Administrative
Agent. All terms used and not otherwise defined herein shall have the meaning
set forth in the Credit Agreement, as amended hereby.
WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby conclusively acknowledged, the parties hereto agree as
follows:
Section 1.    Acknowledgment. The Borrower hereby confirms, and the
Administrative Agent and the Lenders hereby acknowledge and agree, that the
Borrower is in compliance with the covenant set forth in Section 6.1 of the
Credit Agreement as of July 31, 2018.
Section 2.    Amendments to the Credit Agreement. The Credit Agreement shall be
amended as follows:
(a)The following new defined terms are hereby inserted alphabetically in Section
1.1 of the Credit Agreement:
“‘Amendment No. 2 Effective Date’ shall have the meaning set forth in Amendment
No. 2 to Credit Agreement.”
“‘Amendment No. 2 Prepayment’ shall have the meaning set forth in Amendment No.
2 to Credit Agreement. ”
“‘Amendment No. 2 to Credit Agreement’ shall mean that certain Amendment No. 2
to Credit Agreement, dated as of the Amendment No. 2 Effective Date, by and
among Borrower, the other Loan Parties party thereto, the Lenders party thereto
and the Administrative Agent.”
(b)Each of the following definitions in Section 1.1 is hereby amended and
restated in its entirety as follows:
“‘Applicable Margin’ shall mean (a) with respect to Eurodollar Loans, 4.95%, and
(b) with respect to Base Rate Loans, 3.95%.”
“‘Delayed Draw Term Loan Availability Period’ means the period from the
Amendment No. 2 Effective Date through and including September 9, 2019 (or such
earlier date on which the aggregate Delayed Draw Term Loan Commitments have been
reduced to zero).”


1

--------------------------------------------------------------------------------





“‘Fee Letter’ means that certain Amended and Restated Fee Letter, dated as of
September 7, 2018, between Borrower and Administrative Agent, in form and
substance satisfactory to Administrative Agent, as further amended, restated,
supplemented or otherwise modified from time to time.”
“‘Loans’ shall mean all term loans (including the Closing Date Term Loans and
Delayed Draw Term Loans) made by the Lenders to the Borrower under this
Agreement, whether in the aggregate or any of them, as the context shall
require. As of the Amendment No. 2 Effective Date, after giving effect to the
Amendment No. 2 Prepayment, the outstanding principal balance of Loans is
$29,000,000 (with such Loans held by each Lender as of such date as set forth on
Schedule II hereto).”
“‘Maturity Date’ means September 9, 2019 (as the same may be extended
                pursuant to Section 2.3(b)).”
(c)Section 6.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“Section 6.1. Maximum Debt to Tangible Net Worth Ratio. After the Amendment No.
2 Effective Date, the Borrower shall not permit the Debt to Tangible Net Worth
Ratio to exceed 1.00:1.00 as determined on the last day of each calendar month.”
(d)    Section 7.4(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“the Borrower may declare and pay dividends and distributions in either case in
cash or other property (excluding for this purpose the Borrower’s common stock)
in or with respect to any taxable year of the Borrower (or any calendar year, as
relevant) in amounts not to exceed the greater of (I) provided no Default or
Event of Default has occurred and is continuing, $0.08 cents per share of the
Borrower’s outstanding common stock per calendar year (provided that dividends
and distributions of not more than $0.02 cents per share of the Borrower’s
outstanding common stock shall be declared or paid per calendar quarter pursuant
to this Section 7.4(c)(I)), and (II) the Applicable Distribution Percentage as
of such date of the amounts that are required to be distributed to: (i) allow
the Borrower to satisfy the minimum distribution requirements imposed by Section
852(a) of the Code (or any successor thereto) to maintain its eligibility to be
taxed as a regulated investment company for any such taxable year, (ii) reduce
to zero for any such taxable year the Borrower’s liability for federal income
taxes imposed on (A) its investment company taxable income pursuant to Section
852(b)(1) of the Code (or any successor thereto), and (B) its net capital gain
pursuant to Section 852(b)(3) of the Code (or any successor thereto), and (iii)
reduce to zero the Borrower’s liability for federal excise taxes for any such
calendar year imposed pursuant to Section 4982 of the Code (or any successor
thereto) (the collective amounts able to be distributed pursuant to this Section
7.4(c) in or with respect to any taxable year of the Borrower (or any calendar
year, as relevant), the “Required Payment Amount”, provided that for purposes of
calculating the amount of any Restricted Payment that may be made at any time
under this Section 7.4 by reference to the Required Payment Amount for any
taxable year of the Borrower (or any calendar year, as relevant), such Required
Payment Amount shall be calculated by deducting with respect to such taxable
year (or calendar year, as applicable) all amounts previously distributed in
respect of such Required Payment Amount for such taxable year (or calendar year,
as relevant)); and”


2

--------------------------------------------------------------------------------





(e)    Schedule II of the Credit Agreement is hereby amended and restated in its
entirety to read as the attached “Schedule II”.
Section 3.    Representations and Warranties; No Default. The Borrower hereby
represents and warrants to the Administrative Agent and each Lender as follows:
(d)both before and after giving effect to this Amendment, the representations
and warranties contained in the Credit Agreement and each other Loan Document
are true, accurate and complete in all material respects as of the date hereof
(except to the extent that such representations and warranties relate expressly
to an earlier date, in which case, such representations and warranties shall
have been true and correct in all material respects as of such earlier date);
provided, that (i) all references therein to the Credit Agreement shall refer to
the Credit Agreement as amended hereby and (ii) such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality or Material Adverse Effect in the text
thereof;
(e)each of the Loan Parties party hereto has the power and authority to execute
and deliver this Amendment and perform its obligations under the Credit
Agreement as amended hereby;
(f)the execution and delivery of this Amendment is within the corporate or other
organizational authority of each Loan Party party hereto and have been duly
authorized by all necessary corporate or other organizational action on the part
of such Loan Party;
(g)when executed and delivered by each Loan Party party hereto, this Amendment
will constitute the valid and legally binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally and general
principles of equity;
(h)that no Default or Event of Default has occurred and is continuing after
giving effect to this Amendment; and
(i)no right of offset, defense, counterclaim, claim, cause of action or
objection in favor of any Loan Party against Administrative Agent or any Lender
exists arising out of or with respect to this Amendment, the Credit Agreement or
any other Loan Document.


Section 4.    Conditions Precedent.
This Amendment and the amendments to the Credit Agreement contained in Section 2
hereof, shall become effective for all purposes as of the Amendment No. 2
Effective Date upon the satisfaction of each of the following conditions, in
each case in a manner reasonably satisfactory in form and substance to the
Administrative Agent:
(a)    this Amendment shall have been duly executed and delivered by the
Borrower, the other Loan Parties, the Lenders and the Administrative Agent;
(b)    the Fee Letter shall have been duly executed and delivered by the
Borrower;
(c)    the Borrower shall have made a voluntary prepayment of the Loans in an
amount not less than $7,000,000 (the “Amendment No. 2 Prepayment”), which
prepayment shall be applied as set forth in the last sentence of Section 2.5(a)
of the Credit Agreement;
(d)    the Borrower shall have paid on demand all reasonable and documented
out-of-pocket fees, charges and disbursements of one outside counsel to the
Administrative Agent, plus such additional amounts


3

--------------------------------------------------------------------------------





of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings of this Amendment to the extent invoiced on or prior to
the date hereof or as stated in the Fee Letter; and
(e)    delivery of such other items, documents, agreements and/or actions as the
Administrative Agent may reasonably request in order to effectuate the
transactions contemplated hereby.
Section 5.    Ratification, etc. Except as expressly amended or otherwise
modified hereby, the Credit Agreement, the Subsidiary Guarantee Agreement, the
Security Agreement, any Deeds of Trust, and all other Loan Documents are hereby
ratified and confirmed in all respects and shall continue in full force and
effect. This Amendment shall constitute a Loan Document. Each Loan Party hereby
ratifies and reaffirms the validity and enforceability of all of the Liens and
security interests heretofore granted and pledged by such Loan Party pursuant to
the Loan Documents to the Administrative Agent, on behalf and for the benefit of
the Lenders, as collateral security for the Obligations, and acknowledges that
all of such Liens and security interests, granted, pledged or otherwise created
as security for the Obligations continue to be and remain collateral security
for the Obligations from and after the date hereof.
Section 6.    RELEASE. IN CONSIDERATION OF THE FOREGOING AND FOR OTHER GOOD AND
VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, EACH LOAN PARTY HEREBY IRREVOCABLY RELEASES AND FOREVER DISCHARGES
THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH OF THEIR RESPECTIVE AFFILIATES,
SUBSIDIARIES, SUCCESSORS, ASSIGNS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
REPRESENTATIVES AND ATTORNEYS (EACH, A “RELEASED PERSON”) OF AND FROM ALL
DAMAGES, LOSSES, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, ACTIONS AND CAUSES
OF ACTION WHATSOEVER THAT EXIST OR HAVE OCCURRED ON OR PRIOR TO THE DATE OF THIS
AMENDMENT, ARISING OUT OF OR RELATED TO THIS AMENDMENT OR THE OTHER LOAN
DOCUMENTS, WHICH SUCH LOAN PARTY MAY NOW HAVE OR CLAIM TO HAVE ON AND AS OF THE
DATE HEREOF AGAINST ANY RELEASED PERSON, WHETHER PRESENTLY KNOWN OR UNKNOWN,
LIQUIDATED OR UNLIQUIDATED, SUSPECTED OR UNSUSPECTED, CONTINGENT OR
NON-CONTINGENT, AND OF EVERY NATURE AND EXTENT WHATSOEVER (COLLECTIVELY,
“CLAIMS”) OTHER THAN ANY CLAIM ARISING SOLELY OUT OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH RELEASED PERSON. EACH LOAN PARTY REPRESENTS AND
WARRANTS TO THE ADMINISTRATIVE AGENT AND EACH LENDER THAT IT HAS NOT GRANTED OR
PURPORTED TO GRANT TO ANY OTHER PERSON ANY INTEREST WHATSOEVER IN ANY CLAIM, AS
SECURITY OR OTHERWISE.
Section 7.    Miscellaneous.
(j)Reference to and Effect on the Credit Agreement.
(i)Upon the effectiveness of this Amendment, (A) each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import shall mean and be a reference to the Credit Agreement as amended or
otherwise modified hereby and (B) each reference in any other document,
instrument or agreement executed and/or delivered in connection with the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended or
otherwise modified hereby.
(ii)The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender under the Credit
Agreement or any other Loan Document, nor constitute a waiver of any provision
contained therein, in each case except as specifically set forth herein.


4

--------------------------------------------------------------------------------





(k)Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Amendment.
(l)GOVERNING LAW. THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS,
CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN.
SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL
BE APPLICABLE.
(m)Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Amendment.
[Signature Pages Follow]


5

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
set forth above.
OHA INVESTMENT CORPORATION
By:_______________________________
Name:
Title:


OHA FUNDING GP, LLC
OHA NEVADA, LLC
OHA ASSET HOLDINGS GP, LLC
OHA FUNDING, LP
OHA ASSET HOLDINGS, LP
OHA ASSET HOLDINGS II, LP
OHA ASSET HOLDINGS III, LP
OHA ASSET HOLDINGS V, LP


By:_______________________________
Name:
Title:


OHA INVESTMENT CORPORATION SUB, LLC
By: OHA Investment Corporation, as sole member


By:_______________________________
Name:
Title:














[Signature Page to Amendment No. 2 to Credit Agreement]




6

--------------------------------------------------------------------------------









MIDCAP FINANCIAL TRUST, as Administrative Agent and Lender
By: Apollo Capital Management, L.P., its investment manager
By: Apollo Capital Management GP, LLC, its general partner
By:_______________________________
Name:
Title:


WOODMONT 2017-2 TRUST, as Lender
By: MidCap Financial Services Capital Management, LLC, as Collateral Manager


By: __________________________
Name: John O'Dea
Title: Authorized Signatory






































































[Signature Page to Amendment No. 2 to Credit Agreement]




7

--------------------------------------------------------------------------------









Fortress Credit Opportunities VI CLO Limited, as Lender
By: FCOO CLO Management LLC, its collateral manager
By:_______________________________
Name:
Title:


Fortress Credit Opportunities VII CLO Limited, as Lender
By: FCO VII CLO CM LLC, its collateral manager
By:_______________________________
Name:
Tile:


Drawbridge Special Opportunities Fund LP, as Lender
By: Drawbridge Special Opportunities GP LLC, its general partner
By:_______________________________
Name:
Title:


Fortress Credit Opportunities IX CLO Limited, as Lender
By: FCOD CLO Management LLC, its collateral manager
By:_______________________________
Name:
Title:


Fortress Credit Opportunities XI CLO LIMITED, as Lender
By: FCOD CLO Management LLC, its collateral manager
By:_______________________________
Name:
Title:








[Signature Page to Amendment No. 2 to Credit Agreement]




8

--------------------------------------------------------------------------------





Schedule II
Commitment Amounts
Lender
Loans outstanding as of the Amendment No. 2 Effective Date after giving effect
to the Amendment No. 2 Prepayment
Delayed Draw Term Loan Commitment as of the Amendment No. 2 Effective Date
MidCap Financial Trust
$0
$5,087,389.39
Woodmont 2017-2 Trust
$21,076,327.45
$0
Fortress Credit Opportunities VI CLO Limited
$2,396,666.38
$0
Fortress Credit Opportunities VII CLO Limited
$1,658,101.85
$0
Drawbridge Special Opportunities Fund LP
$0
$1,912,610.61
Fortress Credit Opportunities IX CLO Limited
$1,658,101.85
$0
Fortress Credit Opportunities XI CLO Limited
$2,210,802.47
$0
Total
$29,000,000.00
$7,000,000



The Closing Date Term Loan Commitment was $40,500,000.00. The Closing Date Term
Loan Commitments expired concurrently with the making of the Closing Date Term
Loans on the Closing Date




9